ORDER
Based upon all the files, records, and proceedings herein,
WHEREAS the self-insured employer/relator sought certiorari for review of the issue as to whether the general recall letter sent by the self-insured employer/relator to all striking employees extended a genuine and unequivocal offer of suitable employment to a disabled employee which was refused upon the employee’s failure to respond to the letter; and
WHEREAS the court being evenly divided as to the issue presented on appeal;
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals, filed July 28, 1988, be, and the same is, affirmed without opinion. See Anchor Cas. Co. v. Miller, 258 Minn. 585, 105 N.W.2d 689 (1960).
KELLEY, J., took no part in the consideration or decision of this case.